DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.
Applicant's election with traverse of invention I (claims 1-21) in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that the office action did not provided an appropriate explanation of serious burden in regards to the invention. This is not found persuasive because the examiner provided the two separate areas of classification for each invention (H03H9/058 and H01L41/0475, respectively), with the examiner further citing that the two inventions require searching in different classes with different search strings, thus showing the applicant cited criteria of “separate classification thereof” and “different field of search,” of which only one is required. The applicant provides no statement regarding the inventions being separate and distinct, and as such the applicant is considered to have conceded that the restriction is appropriate with regards to this criteria. As such, applicant’s arguments regarding the restriction are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 & 18 cite the limitation “that there is no solder interconnect between the second metal layer and the at least one interconnect.” The applicant referred to paragraphs [0039] and [0060] of the specification, however neither paragraph teaches the limitation, nor were any other statements found in the specification that could be fairly considered to support the limitation. Para [0060] discusses using a thermal compression method to connect to interconnects together, but does not prevent the use of solder between the second metal layer and the interconnect, and para [0039] does not provide any reference to solder, or specify alternative methods that require solder not to be used in combination with the methods. The Figures do not specifically provide for the absence of solder as a material, nor do they disclose the absence of the use of solder as a known conductor connection method. As such, the cited limitation of claims 8 & 18 are not provided with proper written description and constitute new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-14, 16-17, & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US PGPub 20160301386), cited by applicant, in view of Gamo (US Patent 6274969).
As per claim 1:
Iwamoto discloses in Fig. 9:
A package (elastic wave filter device 50) comprising: 
a first filter (transmission filter chip 11) comprising a first polymer frame (support layer 15, formed of polyimide, (para [0046])), wherein the first filter comprises a first integrated device (transmission filter chip 11) that includes: a first substrate (piezoelectric substrate 12) comprising a first piezoelectric material; 
and a first metal layer (wiring layer 14, [0046]) coupled to a first surface of the first substrate; 
a substrate cap (cover layer 16) coupled to the first polymer frame such that a first void (sealed space 17) is formed between the substrate cap and the first filter; 
wherein the first void is defined by at least the first filter, the first polymer frame and the substrate cap (as seen in Fig. 9);
a second filter (reception filter chip 61), wherein a second void (sealed space 27) is formed between the substrate cap and the second filter, wherein the second void is defined by at least the second filter and the substrate cap (as seen in Fig. 9); 
at least one interconnect (extended interconnects 18, 52) coupled to the first filter and the second filter, wherein the at least one interconnect is coupled to a surface of the first polymer frame, and a surface of the substrate cap (extends along a side surface of each);
an encapsulation layer (resin layer 54) encapsulating the first filter, the substrate cap, the second filter, and the at least one interconnect; 
and a plurality of through encapsulation vias (extended interconnections 53) coupled to the first filter, wherein at least one through encapsulation via is coupled to the first metal layer of the first filter (through extended interconnections 18).
	Iwamoto further discloses in Fig. 8 the use of a second polymer frame (support layer 25, [0046]) to create a sealed space (27, labeled in Figs. 1-2 & 9)
	Iwamoto does not disclose:
A second filter comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the second filter,
wherein the second void is defined by at least the second filter, the second polymer frame and the substrate cap;
wherein the at least one interconnect is coupled to a surface of the first polymer frame, a surface of the substrate cap and a surface of the second polymer frame.
	Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 1) comprising a second frame (first spacer 28a) forming a cavity (cavity 28c) between the second filter and the cap.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a polymer frame (as per support layers 15 & 25 of Iwamato) between the second filter and the cap of Iwamoto to provide the benefit of a specific cavity size between reception filter chip 61 and cover layer 16 that further surrounds the IDT electrode 23 to create a sealed space as taught by Iwamoto (para [0039] & [0041]) and as illustrated by Gamo (col. 6 line 64-col. 7 line 7), as a known configuration in the art.
	As a consequence of the combination, the combination discloses a second filter comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the second filter, wherein the second void is defined by at least the second filter, the second polymer frame and the substrate cap; and wherein the at least one interconnect is coupled to a surface of the first polymer frame, a surface of the substrate cap and a surface of the second polymer frame (extended interconnection 52 would run under the support layer that provides the second polymer frame).

As per claim 2:
Iwamoto discloses in Fig. 9:
wherein the second filter comprises a second integrated device (reception filter chip 61) that includes: 
a second substrate comprising a second piezoelectric material (piezoelectric substrate 22); 
and a second metal layer (IDT electrode 23, para [0046]) coupled to a first surface (bottom) of the second substrate.

As per claims 3 & 14:
	Iwamoto discloses in Fig. 9:
the second piezoelectric material includes the same material as the first piezoelectric material (para [0046]).

As per claims 6 & 16:
	Iwamoto discloses in Fig. 9:
the first integrated device includes a first die configured to operate as the/a first filter, and the second integrated device includes a second die configured to operate as the/a second filter (filter chips are formed on as a plurality of chips on a wafer, and separated into individual dies, paras [0061-0063]).

	As per claim 10:
	Iwamoto discloses in Fig. 9:
the first filter is configured to operate as a surface acoustic wave (SAW) filter or a bulk acoustic wave (BAW) filter (para [0056]).

As per claims 11 & 21:
	Iwamoto discloses:
the package/apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (package is part of a duplexer device with transmission and reception filters, paras [0003], [0005-0004], & [0037], thus being implemented in a transceiver, which is a communications device).

As per claim 12:
Iwamoto discloses in Fig. 9:
An apparatus (elastic wave filter device 50) comprising: 
Means for first filtering (transmission filter chip 11) comprising a first polymer frame (support layer 15, formed of polyimide, (para [0046])), wherein the means for first filtering comprises a first integrated device (transmission filter chip 11) that includes: a first substrate (piezoelectric substrate 12) comprising a first piezoelectric material; 
and a first metal layer (wiring layer 14, [0046]) coupled to a first surface of the first substrate; 
a substrate cap (cover layer 16) coupled to the first polymer frame such that a first void (sealed space 17) is formed between the substrate cap and the means for first filtering; 
a means for second filtering (reception filter chip 61), wherein a second void (sealed space 27) is formed between the substrate cap and the means for second filtering; 
at least one interconnect (extended interconnects 18, 52) coupled to the means for first filtering and the means for second filtering, wherein the at least one interconnect is formed over a surface of the first polymer frame, and a surface of the substrate cap (extends along a side surface of each); 
means for encapsulating (resin layer 54) encapsulating the means for first filtering, the substrate cap, the means for second filtering, and the at least one interconnect; 
and a plurality of through encapsulation vias (extended interconnections 53) coupled to the means for first filtering, wherein at least one through encapsulation via is coupled to the first metal layer of the means for first filtering (through extended interconnections 18).
Iwamoto further discloses in Fig. 8 a means for second filtering (reception filter chip 21) that comprises the use of a second polymer frame (support layer 25, [0046]) to create a sealed space (27, labeled in Figs. 1-2 & 9).
	Iwamoto does not disclose:
A means for second filtering comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the means for second filtering, and
the at least one interconnect is formed over a surface of the first polymer frame, a surface of the substrate cap and a surface of the second polymer frame;
	Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 1) comprising a second frame (first spacer 28a) forming a cavity (cavity 28c) between the second filter and the cap.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a support layer between the means for second filtering and the cap of Iwamoto to provide the benefit of a specific cavity size between reception filter chip 61 and cover layer 16 that further surrounds the IDT electrode 23 to create a sealed space as taught by Iwamoto (para [0039] & [0041]) and as illustrated by Gamo (col. 6 line 64-col. 7 line 7), as a known configuration in the art.
	As a consequence of the combination, the combination discloses a means for second filtering comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the means for second filtering, and that the at least one interconnect is coupled to a surface of the first polymer frame, a surface of the substrate cap and a surface of the second polymer frame (extended interconnection 52 would run under the support layer that provides the second polymer frame).

As per claim 13:
Iwamoto discloses in Fig. 9:
wherein the first void is defined by at least the first filter, the first polymer frame and the substrate cap, wherein the second void is defined by at least the second filter and the substrate cap, and
wherein the means for second filtering comprises a second integrated device (reception filter chip 21) that includes: 
a second substrate comprising a second piezoelectric material (piezoelectric substrate 22); 
and a second metal layer (IDT electrode 23, para [0046]) coupled to a first surface of the second substrate.
Iwamoto does not disclose in Fig. 9:
the second void is defined by at least the second filter, the second polymer frame and the substrate cap.
Iwamoto further discloses in Fig. 8 the use of a second polymer frame (support layer 25, [0046]) to create a sealed space (27, labeled in Figs. 1-2 & 9)
Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 1) comprising a second frame (first spacer 28a) forming a cavity (cavity 28c) between the second filter and the cap.
	As a consequence of the combination of claim 12, the second void is defined by at least the second filter, the second polymer frame and the substrate cap.

As per claim 19:
	Iwamoto discloses in Fig. 9:
the surface of the first polymer frame comprises a side surface of the first polymer frame
	Iwamoto does not disclose in Fig. 9:
the surface of the second polymer frame comprises a side surface of the second polymer frame.
Iwamoto further discloses in Fig. 8 the use of a second polymer frame (support layer 25, [0046]) to create a sealed space (27, labeled in Figs. 1-2 & 9)
Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 1) comprising a second frame (first spacer 28a) forming a cavity (cavity 28c) between the second filter and the cap.
As a consequence of the combination of claim 12, the surface of the second polymer frame that the at least one interconnect is a side surface (interconnect would run under, and thus over the side of the support layer).

As per claim 20:
	Iwamoto discloses in Fig. 9:
the means for second filtering is configured to operate as a surface acoustic wave (SAW) filter or a bulk acoustic wave (BAW) filter (para [0056]).

Claims 4, 5, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Iwamoto (US PGPub 20160301386), cited by applicant, in view of Gamo (US Patent 6274969) as applied to claims 1 & 12 above, and further in view of Kuroyanagi (US PGPub 20170331455), all references of record.
The resultant combination discloses the apparatus of claims 1 & 12, as rejected above.
As per claims 4 & 15:
The resultant combination does not disclose:
the first substrate comprising the first piezoelectric material includes a substrate and a piezoelectric layer formed over the substrate.
	Kuroyanagi discloses in Fig. 1:
	 A package of stacked acoustic resonators comprising:
A first resonator comprising a piezoelectric lithium tantalate substrate (10b) on a support substrate (10a) (para [0028]) utilizing a surface wave (para [0032])
A second resonator comprising a piezoelectric film (24) on a support substrate (20) utilizing a thickness extension mode (para [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first substrate to comprise a substrate and a piezoelectric layer formed over the substrate, as a known in the art method of forming piezoelectric films that is an optional structural feature, as taught by Kuroyanagi (para [0054]) able to provide electrical isolation between the piezoelectric film and other components as well as structural support for thin films, as is well understood in the art.

As per claim 5:
	The resultant combination does not disclose:
the second substrate comprising the second piezoelectric material includes a substrate and a piezoelectric layer formed over the substrate.	
Kuroyanagi discloses in Fig. 1:
	 A package of stacked acoustic resonators comprising:
A first resonator comprising a piezoelectric lithium tantalate substrate (10b) on a support substrate (10a) (para [0028]) utilizing a surface wave (para [0032])
A second resonator comprising a piezoelectric film (24) on a support substrate (20) utilizing a thickness extension mode (para [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the second substrate to comprise a substrate and a piezoelectric layer formed over the substrate, as a known in the art method of forming piezoelectric films that is an optional structural feature, as taught by Kuroyanagi (para [0054]) able to provide electrical isolation between the piezoelectric film and other components as well as structural support for thin films, as is well understood in the art.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Iwamoto (US PGPub 20160301386), cited by applicant, in view of Gamo (US Patent 6274969), both references of record as applied to claim 1 above, and further in view of Kawasaki (US PGPub 20170179920).
	The resultant combination discloses the apparatus of claim 1, as rejected above.
	The resultant combination discloses the surface of the first polymer frame comprises a side surface of the first polymer frame (Fig. 9 of Iwamoto).
The resultant combination does not disclose the surface of the second polymer frame comprises a side surface of the second polymer frame.
Kawasaki discloses in Fig. 5 that support layers (25) used to seal hollow spaces between substrates ([0047]) may comprise resin ([0055]) which surrounds electrical connective elements (via hole electrodes 24a-b & 30a-b).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the support layers of the second polymer frame of the resultant combination as to directly surround the solder 62 as an alternative arrangement that provides both electrical connection and can be used to form the sealed space of the resultant combination, as is well understood in the art. 


Allowable Subject Matter
Claims 7 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claims 7, 9, & 17 in combination with the limitations of independent claims are not provide for by the prior art, nor considered to be obvious over the discussed prior art.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the restriction requirement in the remarks of 08/08/2022 are addressed above.
In regards to the Iwamoto reference, the applicant argues that Fig. 9 of the Iwamoto reference does not show a support layer, and thus lacks a second polymer frame to meet the limitations of claims 1 & 12. The examiner agrees that Fig. 9 lacks this element, however the examiner notes that Iwamoto discloses space 27 as a “sealed space” ([0071]). In the embodiments of Figs. 1-2 & 8 of Iwamoto, the sealed space 27 is achieved through the use of the support layer 25, which surrounds the IDT electrode 23 ([0041]), which is the same as the configuration of the sealed space 17, formed by support layer 15. In these embodiments, the space is sealed prior to the addition of the resin ([0042]). In Fig. 9, does not feature such a structure, and it is not described nor is it conceivable that the solder 62 may surround the IDT to form a similar structure as the support layer, as this would result in an electrical short across the IDT terminals. As such, Fig. 9 lacks the surrounding protective structure. As Iwamoto provides the polymer frame structure (support layers) elsewhere, and provides no teaching against it, it would have been obvious to implement the support layer in the same manner for sealed space 27, particularly as Iwamoto notes that “Other constituent elements of the elastic wave filter device 50 are the same as those according to the first preferred embodiment” ([0072]). The use of the support layers to form the sealed space 27 would result in the limitations of “a second void defined by at least the second filter, the second polymer frame, and the substrate cap” and “at least one interconnect is coupled to a surface of the first polymer frame, a surface of the substrate cap, and a surface of the second polymer frame” being met, as per the rejection above.
The applicant argues the Gamo reference as below:
The Office Action on pages 3-4, cites Gamo as describing a first polymer frame (e.g., spacer 28b) and a second polymer frame (e.g., spacer 28a). 
First, a person of ordinary skill in the art would not be motivated to combine the teachings of Gamo with the teachings of Iwamoto because the addition of the spacer 28a of Gamo would be redundant and would not provide any additional benefit. In Iwamoto, the space 27 is defined by the solder 62. Thus, it is unclear what benefit would be provided by adding the spacer 28a (from Gamo) along with the solder 62 that is already in Iwamoto. The solder 62 is also needed to provide electrical coupling and/or an electrical path between the second chip 62 and the interconnection 52. Thus, the solder 62 of Iwamoto cannot be removed, because it would render the device 50 in Iwamoto inoperative, since there would not be any possible electrical path to and/or from the second chip 62. 
Second, assuming that the spacer 28a of Gamo could even be combined with the teachings of Iwamoto, since the electrical path to and/or from the second chip 62 passes through the solder 62, there would not be any need for at least one interconnect that is coupled to a surface of the second polymer frame. Again, an interconnect coupled to a surface of the second polymer frame would be unnecessary in Iwamoto since an electrical path to and/or from the second chip 62 passes through the solder 62. 
Applicants respectfully submit that the Office Action has not shown that the cited references describe or suggest the above limitations. 
In view of all of the above, Applicants submit that the Office Action has not established how all of the above cited references describe the limitations of Claim 1. As such, Applicants respectfully request that the rejection of Claim 1 be withdrawn and that Claim 1 be allowed. 
Furthermore, because Claims 2-11 depend, directly or indirectly, from independent Claim 1, they each incorporate all the terms and limitations of their respective independent claim in addition to other limitations, which together further patentably distinguish these claims over the art of record when considered as a whole. 
	
	The examiner respectfully disagrees. Iwamoto does not disclose that the solder 62 defines the space 27. As previously noted, if the solder enclosed the IDT 23, the solder would provide a direct electrical connection between the terminals of the IDT, causing a short circuit. Such an interpretation would destroy the functionality of Iwamoto, and thus the applicant’s arguments of redundancy are not persuasive. The applicant further argues that solder cannot be replaced by the space of Gamo. This was not the combination provided by the examiner, and as such is not relevant.
	Applicant’s argument that that there would not be any need for at least one interconnect to be coupled to a surface of the second polymer frame does not match to the rejection. The rejection provides a support layer to define and seal sealed space 27. For a signal carried by the interconnect to reach the IDT within the sealed space 27, it must pass through the outer boundaries of the sealed space. As the connection is path is shown through interconnect 52, interconnect 52 would be in contact with the support layer. As such the “lack of need” argued by the applicant is irrelevant, because it would be a consequence of the combination, wherein the added support layer would be coupled to the interconnect, either directly, or through an additional component passing along the surface of the support layer.
	Arguments pertaining to claims 2-6 & 9-21 are based on those argued above, and are thus not persuasive.
	Claims 7 & 17 are addressed above.
Claims 8 & 18 are addressed in the 112 new matter rejection above.
	The rejections of claims 1-6, 9-16, & 19-21 are sustained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843